DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 6-25 are pending in the application. Amended claims 6, 14, and 20-22 have been noted. The amendment filed 1/14/21 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 1/14/21, with respect to claims 6, 14, and 21 have been fully considered and are persuasive. Applicant argues that Tsai fails to teach that the first and fifth amorphous material layers have a same thickness as now claimed. This is found persuasive because Tsai teaches that each layer has a different thickness with the “fifth” being the thickest layer (Col. 4, lines 25-30) and thus would teach away from the first and fifth amorphous layers having the same thickness. The rejection of claims 6, 14, and 21 has been withdrawn. 
Allowable Subject Matter
Claims 6 and 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest forming a first, second, third, fourth, fifth, and sixth amorphous material layers onto a substrate within the context of claims 6, 14, or 21, wherein the first and fifth amorphous material layers have a same thickness measured in a direction perpendicular to the first side of the substrate.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan Maucotel on 3/24/21.
The application has been amended as follows: 

(Currently Amended) A method for forming an interference filter, comprising:
forming a substrate;
forming a first plurality of an odd number of material layers alternating between first and second refractive indices over a first side of the substrate, wherein forming the first plurality of material layers comprises:
forming a first amorphous material layer that physically contacts the first side of the substrate;
forming a second amorphous material layer, wherein the first amorphous material layer has a higher refractive index than the second amorphous material layer; and
forming a fifth amorphous material layer further away from the first side of the substrate than any other material layers of the first plurality of material layers, wherein the first and fifth amorphous material layers have a same thickness measured in a direction perpendicular to the first side of the substrate; and
	forming a second plurality of an even number of material layers alternating between the first and second refractive indices over a second side of the substrate that is opposite the first side, wherein forming the second plurality of material layers comprises:
forming a third amorphous material layer that physically contacts the second side of the substrate, the third amorphous material layer having the same refractive index as the second amorphous material layer;
forming a fourth amorphous material layer disposed over the third amorphous material layer, wherein the third amorphous material layer has a lower refractive index than the fourth amorphous material layer; and 
forming a sixth amorphous material layer positioned further away from the second side of the substrate than any other amorphous material layer of the second plurality of material layers, the first amorphous material layer having the same refractive index as the fourth, fifth, and sixth amorphous material layers.

(Canceled) 

(Currently Amended) The method of claim 6, wherein the sixth amorphous material layer is formed from the same material as the fourth amorphous material layer. 

13.      (Currently Amended) The method of claim 6, wherein the first plurality of material layers has an odd number of material layers and the second plurality of material layers has an even number of material layers greater than the odd number of material layers. 

14.     (Currently Amended) A method for forming a device, comprising:
forming a substrate having a first side and a second side opposite the first side;
forming a first plurality of material layers on the first side of the substrate, alternating between first and second refractive indices, wherein the first plurality of material layers includes a first amorphous material layer physically contacting the first side of the substrate and a second amorphous material layer, wherein the first amorphous material layer has a higher refractive index than the second amorphous material layer, wherein the first plurality of material layers further includes a fifth amorphous material layer having the same refractive index as the first amorphous material layer and is positioned further away from the first side of the substrate than any other material layers from the first plurality of material layers, wherein the first and fifth amorphous material layers have a same thickness measured in a direction perpendicular to the first side of the substrate; and
forming a second plurality of material layers over the second side of the substrate, alternating between the first and second refractive indices, the second plurality of material layers including a third amorphous material layer physically contacting the second side of the substrate and a fourth amorphous material layer disposed over the third amorphous material layer, the third amorphous material layer having a lower refractive index than the fourth amorphous material layer, wherein the second plurality of material layers further includes a sixth amorphous material layer having the same refractive index as the first, fourth, and fifth amorphous material layers and is positioned further away from the second side of the substrate than any other amorphous material layer forming the second plurality of material layers, wherein the second and third amorphous material layers have the same refractive index. 

21.     (Currently Amended) A method for forming a device, comprising:
forming a substrate;
forming a first amorphous material layer with a first refractive index that physically contacts a first side of the substrate;
forming a second amorphous material layer with a second refractive index lower than the first refractive index over the first amorphous material layer;
forming a third amorphous material layer with a third refractive index that physically contacts a second side of the substrate opposite the first side;
forming a fourth amorphous material layer with a fourth refractive index higher than the third refractive index over the third amorphous material layer;  
forming a fifth amorphous material layer further away from the first side of the substrate than the first or second amorphous material layers, wherein the first and fifth amorphous material layers have a same thickness measured in a direction perpendicular to the first side of the substrate; and
forming a sixth amorphous material layer positioned further away from the second side of the substrate than the third or fourth amorphous material layers, wherein the sixth amorphous material layer has the same refractive index as the first, fourth, and fifth amorphous material layers, wherein the second and third amorphous material layers have the same refractive index.

22.    (Currently Amended) The method of claim 21, further comprising a seventh amorphous material layer positioned between the fourth and sixth material layers that has the same refractive index as the [[third]] second amorphous material layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715